Case: 1:19-cv-07066 Document #: 1-1 Filed: 10/28/19 Page 1 of 3 PageID #:16




                            Exhibit 1
         Case: 1:19-cv-07066 Document #: 1-1 Filed: 10/28/19 Page 2 of 3 PageID #:16




Reg. No. 5,687,400           Epic Games, Inc. (MARYLAND CORPORATION)
                             620 Crossroads Boulevard
Registered Feb. 26, 2019     Cary, NORTH CAROLINA 27518

                             CLASS 25: Hats; Headwear; Hooded pullovers; Hooded sweat shirts; T-shirts
Int. Cl.: 25
                             FIRST USE 9-15-2018; IN COMMERCE 9-15-2018
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-781,528, FILED 02-02-2018
         Case: 1:19-cv-07066 Document #: 1-1 Filed: 10/28/19 Page 3 of 3 PageID #:16




Reg. No. 5,705,339           Epic Games, Inc. (MARYLAND CORPORATION)
                             620 Crossroads Boulevard
Registered Mar. 19, 2019     Cary, NORTH CAROLINA 27518

                             CLASS 28: Toy action figures
Int. Cl.: 28
                             FIRST USE 11-1-2018; IN COMMERCE 11-1-2018
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-979,695, FILED 02-02-2018
